OPINION ON MOTION FOR REHEARING OR CLARIFICATION
PER CURIAM.
Appellant’s motion for rehearing is denied. However, we grant the motion for clarification as to the basis for our “Per Curiam, affirmed” decision issued on October 11, 1993, by stating that we affirmed the issue regarding simultaneous selection of juries on authority of this court’s decision in Rock v. State, 622 So.2d 487 (Fla. 1st DCA 1993), decision on jurisdiction pending, no. 82,530, Florida Supreme Court.
BOOTH, SMITH and WEBSTER, JJ., concur.